ON ORDER TO SHOW CAUSE

SHEPHERD, C.J.
On March 20, 2013, the Court sua sponte issued an order in this case to Richard C. Beliak, counsel of record for the appellee, Agency for Persons with Disabilities, and the Agency itself, to show cause why it should not be sanctioned for maintaining a frivolous defense to M.B.’s appeal in this case. See Fla. R.App. P. 9.410(a).
Richard Tritschler, the General Counsel for the Agency,1 appeared at the hearing held on this matter, conceded that the Agency’s maintenance of the defense to M.B.’s appeal was frivolous, and represented he has instituted procedures to prevent conduct of this type by the Agency and retained counsel from occurring again. Accordingly, the court discharges the order to show cause.
SO ORDERED.

. Mr. Tritschler was not General Counsel for the Agency at the time appellate counsel filed its answer brief in this case.